Name: Commission Regulation (EEC) No 900/93 of 16 April 1993 suspending the issuing of STM licences for fresh fruit and vegetables in trade between Portugal and the other Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 93/20 Official Journal of the European Communities 17. 4. 93 COMMISSION REGULATION (EEC) No 900/93 of 16 April 1993 suspending the issuing of STM licences for fresh fruit and vegetables in trade between Portugal and the other Member States whereas the target ceiling for oranges fixed for the period 1 March to 31 May 1993 has been exceeded ; whereas any further issuing of licences for the products in question should be suspended by way of an interim protective measure, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 3819/90 of 19 December 1990 laying down detailed rules for the application of the supplementary trade mechanism to trade in fresh fruit and vegetables between Portugal and the other Member States ('), as amended by Regulation (EEC) No 172/91 (2), lays down the rules for issuing of STM licences ; Whereas Commission Regulation (EEC) No 1406/92 of 27 May 1992 laying down certain indicative ceilings and certain additional detailed rules for the application of the supplementary trade mechanism to trade in fruit and vegetables between Portugal and the other Member States (3) fixes the target ceilings provided for in Article 251 ( 1 ) of the Act of Accession for certain fruit and vegetables ; Whereas Article 252 of the Act of Accession provides that if the trend in intra-Community trade shows a significant increase in imports effected or foreseeable and if that situ ­ ation should result in the target ceiling being reached or exceeded, the Commission is to decide on the interim protective measures that are necessary in accordance with emergency procedures, without prejudice to definitive measures to be adopted subsequently ; Article 1 Issuing of STM licences for oranges falling within CN codes 0805 10 11 , 0805 10 15, 0805 10 19, 0.805 1021 , 0805 10 25, 0805 10 29, 0805 10 31 , 0805 10 35, 0805 10 39 , 0805 10 41 , 0805 10 45 and 0805 10 49 applied for pursuant to Article 3 (2) (b) second subpara ­ graph of Regulation (EEC) No 3819/90 from 13 to 16 April 1993 is hereby suspended. Issuing of STM licences for oranges falling within CN codes 0805 10 11 , 0805 10 15, 0805 10 19, 0805 10 21 , 0805 1 0 25, 0805 1 0 29, 0805 1 0 3 1 , 0805 1 0 35, 0805 10 39, 0805 10 41 , 0805 10 45 and 0805 10 49 is hereby suspended until further notice. Article 2 This Regulation shall enter into force on 17 April 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 April 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 366, 29. 12. 1990, p. 41 . (2) OJ No L 19, 25. 1 . 1991 , p. 13 . (3) OJ No L 146, 28. 5. 1992, p. 57.